Martin, J.

delivered the opinion of the court.
*89The plaintiffs claim- a slave and her offspring, in the defendant’s possession. The defendant pleaded the general issue ; and afterwards other matters, which it is unnecessary to state.
The plaintiffs, in order to establish their title produced a notarial act by which Hart, the former owner of the slave, declared that in 1822, he bargained to sell the slave to the defendant’s father for six hundred dollars, payable in a draft of his, accepted by the plaintiffs at four months, binding himself to execute a deed of sale to the defendant, on the payment of the draft; and delivered the slave to the plaintiffs, the defendant’s agent in New-Orleans ; that at the maturity of the draft the defendant failed in his engagement; and the draft was paid by the plaintiffs, in consequence of which the title was never made to the defendant; and in consideration of the premises, and of the price having been paid by the plaintiffs, he at their request, transferred to them all his right title and interest in the slave, subrogating them to all his rights, & c.
The plaintiffs were non-suited, and appealed.
It is clear that Hart having received the amount of the draft, which was the price of the slave, could not resist the defendant’s claim to a bill of sale, on the ground he had failed in performing his engagement; for the engagement he had taken was that the draft should be paid at maturity — as it was really paid. If the defendant took an engagement to place funds in the plaintiffs’ hands to pay the draft, this engagement Hart was an utter stranger to, and he cannot complain of its not being complied with.
Were he to sue for the slave, it would be a good defence that he sold her, received payment, and was bound to make title; all this appearing in his confession in an authentic act. The assignees of his right with notice cannot be in a better condition than he was. The court did them no injury, in non-suiting them.
It is, therefore, ordered, adjudged and decreed, that the judgment of the District Court, be affirmed with costs.